Citation Nr: 1428993	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a Basic Housing Allowance (BHA) pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill based upon the zip code of Everett Community College (ECC), where the Veteran physically attends classes, rather than the zip code of Western Washington University (WWU), where the Veteran is enrolled, for the period beginning in September 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted education benefits under Post-9/11 GI Bill at the 100 percent level and calculated a $1,278.00 monthly housing stipend.  The Veteran timely filed a notice of disagreement with respect to the amount of Basic Housing Allowance (BHA) approved.  

There is an electronic record in Virtual VA and the Veterans Benefits Management System (VBMS) associated with this Veteran's file.


FINDINGS OF FACT

1. The Veteran's primary institution of higher learning where she is enrolled is WWU, which has the zip code of 98225.  The Veteran physically attends courses at ECC, which has the zip code of 98201.

2. The Veteran was awarded BHA in the amount of $1,278.00 per month based upon her enrollment at WWU from September 2011.


CONCLUSION OF LAW

The criteria for a monthly housing allowance based upon the zip code of the institution where the Veteran physically attends classes (ECC), rather than the zip code of WWU, where the Veteran is enrolled for the period beginning in September 2011, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill, are not met.  38 U.S.C.A. § 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

Pertinent Law and Analysis

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301 -3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees ) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313 ; 38 C.F.R. § 21.9640.

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  Because the Veteran served at least 36 total months, she is entitled to 100 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640. 

In this case, the Veteran was previously enrolled at ECC through August 2011.  However, in July 2011, she filed a request for change of program or training, indicating that she has to transfer to WWU because she has already obtained her Associate's Degree, as she is pursuing a Bachelor's Degree in Human Services.  She provided the address of WWU, which included the zip code 98225.  She also indicated that she would still be physically attending classes at ECC through WWU, and as such, she requested that her BHA not be changed.  

The Veteran's BHA changed from $1,320.00 per month (calculated based upon ECC's zip code) to $1,278.00 per month (based upon her enrollment at WWU).

38 U.S.C.A. § 3313 provides that the housing allowance is determined as follows: 

(B) A monthly stipend in an amount as follows: 
(i) For each month the individual pursues the program of education (other than in case of assistance under this section only, a program of education offered through distance learning), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled.   

38 U.S.C.A. § 3313(c)(1)(B)(i) .

The implementing regulation, 38 C.F.R. § 21.9640 , provides, in pertinent part: 

(ii) Except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance. The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C.A. § 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located. 

38 C.F.R. § 21.9640(b)(1)(C)(ii).

Nowhere in either the statute or the regulation is there any mention of using the zip code of the institution where one physically attends classes for purposes of determining the BHA.  Rather, the zip code to be used is that of the area in which all, or a majority, of the primary institution of higher learning is located (where the Veteran enrolled).  In this regard, the Board notes that a review of the publication of the final rule to establish regulations regarding the new Post-9/11 GI Bill in March 2009, did not mention the use of an alternative zip code for those who attend another college campus different from the one he/she is enrolled in.  See 74 Fed. Reg. 14,654, 14,658 (Mar. 31, 2009).

As the statute and its implementing regulation refer only to the use of the zip code in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located, in order to determine the a monthly housing allowance, the Board finds that the Veteran is not entitled to BHA of $1,320.00 per month based upon the zip code of ECC.  See 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  The record reflects and the Veteran claims that she is actually enrolled at WWU, and the BHA is $1,278.00 per month.  

In denying the Veteran's claim, the Board acknowledges her contentions.  The Board, however, is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Accordingly, the claim must be denied.


ORDER

Entitlement to a BHA pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill based upon the zip code of ECC, where the Veteran physically attends classes, rather than the zip code of WWU, where the Veteran is enrolled, for the period beginning in September 2011, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


